EXHIBIT 10(s)
 
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This Employment Agreement (“Agreement”), dated as of November 27, 2012 (the
“Effective Date”), is by and among BancorpSouth, Inc., a Mississippi corporation
(the “Company”), BancorpSouth Bank, a Mississippi-chartered bank (the “Bank”),
and James D. Rollins III (“Executive”). The Company and the Bank are
collectively referred to herein as “BancorpSouth.”
 
WITNESSETH:
 
WHEREAS, the Board of Directors of the Company and the Board of Directors of the
Bank, upon recommendation of the Executive Compensation and Stock Incentive
Committee of the Boards of Directors of the Company and the Bank (the
“Compensation Committee”), desire to engage Executive as the Company’s and the
Bank’s Chief Executive Officer on the terms and conditions contained in this
Agreement; and
 
WHEREAS, Executive desires to be engaged as the Chief Executive Officer of the
Company and the Bank on the terms and conditions contained in this Agreement.
 
NOW THEREFORE, the parties, intending to be legally bound, for the consideration
set forth in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, agree as follows:
 


1.  
Employment . On the terms and subject to the conditions set forth in this
Agreement, the Company and the Bank hereby agree to employ Executive, and engage
the services of Executive to serve as Chief Executive Officer of the Company and
the Bank, and Executive hereby accepts such employment with the Company and the
Bank according to the terms set forth in this Agreement.
 

 
2.  
Duties . Executive shall have the position (including status, offices, titles
and reporting requirements), authority, duties, and responsibilities included in
the Company’s bylaws and that are customarily associated with the Chief
Executive Officer of a bank having assets similar in nature and value to the
assets of the Bank and with the Chief Executive Officer of a financial services
holding company having assets similar in nature and value to the assets of the
Company, to serve in a similar capacity for any other entity that is controlled
by, controlling or under common control with BancorpSouth, and to discharge any
other duties and responsibilities that the Company’s Board of Directors lawfully
and reasonably assigns to him from time to time. Executive shall devote
substantially all of his professional working time and attention to the benefit
of BancorpSouth under the terms of this Agreement. Executive may from time to
time engage in civic and social activities that are not inconsistent with his
duties hereunder and that do not prevent him from timely and adequately
performing his duties described herein. Nothing herein is intended to prevent
Executive from maintaining passive investments in other enterprises in which
Executive is not an officer, director or service provider or in a publicly
traded company in which Executive owns less than one percent (1%) of the equity
securities. During the Term (as hereafter defined) of this Agreement, the
Company’s Board of Directors and the Bank’s Board of Directors shall (a) appoint
the Executive as a director, and (b) nominate the Executive as a candidate to
stand for election as a director at each shareholders’ meeting at which the
Executive’s term as a director would otherwise expire.  If the Executive is
elected as a director of the Company and the Bank, he agrees to serve and shall
fulfill his duties as director without additional compensation.  At the
Company’s request, Executive shall serve the Company and any of its direct or
indirect subsidiaries in other offices and capacities consistent with
Executive’s position as Chief Executive Officer of the Company and the Bank
without additional compensation thereof.

 
 
 
 
 

--------------------------------------------------------------------------------

 


3.  
Term of Agreement. The term of this Agreement shall be as follows:

 
3.1           Term. The Term of this Agreement shall commence on the Effective
Date and continue for a period of three years (“Term”), unless terminated sooner
as herein provided or extended as provided in Section 3.2; provided, however,
that certain provisions of this Agreement, including Sections 8, 9 and 13, shall
continue to apply to the parties pursuant to the terms of the “Change in Control
Agreement,” attached hereto as Exhibit B, following the expiration of the Term
of this Agreement.
 
3.2           Extensions. The parties may extend this Agreement by mutual
consent. Upon the expiration of this Agreement, Executive will continue to be
employed by BancorpSouth without further action of either party, unless either
party takes action to terminate Executive’s employment, and the parties shall
thereupon be subject to the terms of the Change in Control Agreement in Exhibit
B.


4.          Compensation and Benefits. The compensation and other benefits
payable to Executive under this Agreement shall constitute the full
consideration to be paid to Executive for all services to be rendered by
Executive to BancorpSouth.
 
4.1           Base Salary. During the Term of this Agreement, BancorpSouth shall
pay Executive a base salary (“Base Salary”) of not less than $700,000 per annum,
commencing on the Effective Date. Executive’s Base Salary shall be payable in
accordance with BancorpSouth’s customary policies, subject to payroll and
withholding deductions as may be required by law and other deductions applied
generally to employees of BancorpSouth for insurance or other employee benefits.
 
4.2           Bonus. Executive shall be eligible for the annual non-equity
incentive compensation programs maintained for the Company’s executive officers
as determined by the Compensation Committee (the “Bonus”). The target Bonus
opportunity for Executive during the Term shall be not less than one hundred
percent (100%) of Base Salary but is subject to upward adjustment from time to
time at the discretion of the Compensation Committee. The parties intend in
general that, as reasonable and practical, incentive compensation earned by
Executive shall qualify as “performance based compensation” within the meaning
of section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”).
Notwithstanding the foregoing, Executive shall be entitled to certain cash
incentive payments under the conditions described in Exhibit A attached hereto.
 
4.3           Equity-based Compensation. Executive shall be eligible for the
equity-based incentive programs maintained for the Company’s executive officers
as determined by the Compensation Committee. During the term Executive shall be
eligible for an annual performance-based long-term equity incentive award
targeted by the Compensation Committee at not less than ninety percent (90%) of
Executive’s Base Salary, which shall be subject to annual review and upward
adjustment by the Compensation Committee. The long-term equity-based incentive
award for Executive for the fiscal year ending December 31, 2013 shall be as
described in Exhibit A.
 
4.4           Replacement Awards. As an incentive to induce Executive to accept
employment with BancorpSouth, effective on the Effective Date, Executive is
hereby granted certain cash and equity incentive awards that are intended, in
part, to replace unvested restricted stock awards and incentive compensation
that Executive forfeits upon commencing employment with BancorpSouth (the
“Replacement Awards”). The Replacement Awards are described in Exhibit A.
 
4.5           Annual Review. Executive’s Base Salary shall be reviewed annually
by the Compensation Committee and may be adjusted upwards from time to time by
based on the Compensation Committee’s evaluation of Executive’s performance in
light of the corporate goals and objectives established for Executive by the
Compensation Committee.
 
4.6           Reimbursement of Expenses. During the Term of this Agreement,
Executive shall be reimbursed for any and all reasonable costs and expenses
incurred by Executive in the performance of his services and duties as specified
in this Agreement or incurred by Executive on behalf of, or in furtherance of
the business of, BancorpSouth including, but not limited to, business expenses
incurred in connection with travel and entertainment; provided, however, that
Executive shall submit to BancorpSouth supporting receipts and information
satisfactory to
 


 
2

--------------------------------------------------------------------------------

 

 BancorpSouth with respect to such reasonable costs and expenses in accordance
with BancorpSouth’s customary policies. Provided that Executive timely submits
information with respect to reimbursable expenses, such expenses will be
reimbursed no later than the last day of the calendar year following the
calendar year in which the expenses were incurred. To the extent required by
section 409A of the Code, the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during a calendar year will not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year. The rights to reimbursement or in-kind benefits provided under
this Agreement are not subject to liquidation or exchange for another benefit.

 
4.7           Relocation and Legal Expenses. BancorpSouth will pay or reimburse
Executive for the following expenses in connection with his acceptance of
employment with BancorpSouth:
 
(a)           All reasonable expenses for moving and relocation to Tupelo,
Mississippi, including the expense of his reasonable travel and accommodations.
 
( b)           Legal fees and expenses for negotiating this Agreement, not to
exceed $25,000.
 
(c)           Additional cash compensation to make Executive whole for any
portion of the expenses described in this Section 4.7 that are subject to
federal or state taxation.
 
4.8           Benefits. During the Term, Executive shall be entitled to
participate in (i) general health and welfare benefits provided to employees of
BancorpSouth, including group health benefits with the same coverage and
deductibles that are provided to other similarly situated executive officers of
BancorpSouth, (ii) the retirement programs that are generally available to
BancorpSouth’s employees and the supplemental executive retirement programs that
are provided to similarly situated executive officers of BancorpSouth, (iii)
BancorpSouth’s compensation policies and arrangements, including vacation and
sick leave, and (iv) such other benefit plans that are determined by the Board
of Directors of the Company or the Compensation Committee, at a level and on
terms no less favorable than those applicable to other senior executives of
BancorpSouth and consistent with BancorpSouth's historical programs and
policies.
 


5.  
Termination.

 
5.1           Termination of Agreement. Except as may otherwise be provided
herein, this Agreement may terminate prior to the end of the Term upon the
occurrence of:
 
(a)           Thirty (30) days after written notice of termination (or notice of
non-renewal described in Section 3.2) is given by either BancorpSouth or
Executive to the other; or
 
(b)           Executive’s death or, at BancorpSouth’s option, upon Executive’s
becoming Disabled (as defined in Section 6.3(c)).
 
5.2           Basis for Termination. Any notice of termination or non-renewal of
this Agreement given by BancorpSouth to Executive shall specify whether it is
with or without Cause (as defined in Section 6.4). Notice of termination or
non-renewal of this Agreement given by Executive to BancorpSouth shall specify
whether it is for or without Good Reason (as defined in Section 6.5).
 
6.          Obligations of BancorpSouth Upon Termination. Upon the termination
of employment during the Term, Executive will be entitled to the payments and
benefits described in this Section 6, subject to the conditions described
herein.
 
6.1           For Cause or Without Good Reason. If BancorpSouth terminates
Executive’s employment for Cause (as defined in Section 6.4), or if Executive
resigns from his employment with BancorpSouth without Good Reason (as defined in
Section 6.5), BancorpSouth shall pay Executive the amounts described in this
Section.
 
 
 
3

--------------------------------------------------------------------------------

 
 
(a)           To the extent not theretofore paid, a cash payment in one lump
sum, less applicable withholding deductions, within thirty (30) days after the
date of termination, the aggregate of the sum of the following (the “Accrued
Benefits”):
 
(i)           any unpaid amount of Base Salary earned through the date of
termination;
 
(ii)           any Bonus or other incentive compensation earned but unpaid as of
the date of termination; and
 
(iii)           any accrued vacation not yet paid by BancorpSouth.
 
(b)           All other amounts or benefits owing or accrued to, vested in, or
earned by Executive through the date of termination under the then existing or
applicable plans, programs, arrangements, and policies of BancorpSouth, subject
to the terms and conditions for payment described in any such plan, program,
arrangement or policy.
 
6.2           Termination Without Cause or for Good Reason. If BancorpSouth
terminates Executive’s employment without Cause (as defined in Section 6.4) or
if Executive resigns his employment with BancorpSouth for Good Reason (as
defined in Section 6.5), BancorpSouth shall pay Executive the amounts described
in this Section.
 
(a)          The Accrued Benefits.
 
(b)          All amounts or benefits owing or accrued to, vested in, or earned
by Executive through the date of termination under the then existing or
applicable plans, programs, arrangements and policies of BancorpSouth, subject
to the terms and conditions for payment described in any such plan, program,
arrangement or policy.
 
(c)          Immediate full vesting of the Replacement Awards.
 
(d)          Immediate vesting with respect to time vesting equity awards on a
pro rata basis, so that such awards shall become vested with respect to that
number of shares equal to the full number of shares subject to such awards
multiplied by a fraction, the numerator of which is the number of full calendar
months between the Effective Date and the date of employment termination and the
denominator of which is twenty-four (24).
 
(e)          Payment of performance-vested equity incentive awards that have
been earned, prorated through the date of employment termination.
 
(f)          The cash award described in Section 1(b) of Exhibit A, if not
previously paid.
 
(g)          Provided that Executive is not in violation of the restrictive
covenants described in Sections 8 and 9 hereof:
 
(i)           a severance benefit equal to two (2) times the Executive’s Base
Salary in effect at the time of such termination, payable over a period of
twenty-four (24) months (the “Severance Period”) at the Company’s normal payroll
dates, subject to all applicable tax and other withholdings; and
 
(ii)           for the duration of the Severance Period, Executive shall
continue to participate in the Company’s health and welfare benefit plans, to
the extent post-employment participation is permitted thereunder. Continued
participation in BancorpSouth’s group health benefit plans by Executive shall be
subject to the restrictions of the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”), provided that Executive shall be permitted to continue
 


 
4

--------------------------------------------------------------------------------

 

 coverage under COBRA at the same rate that applies to similarly situated
executive officers of the Company. To the extent that Executive cannot
participate in such benefit plans, he shall receive a lump sum cash payment
equal to the value of such participation during the Severance Period at the time
the Accrued Benefits are paid.
 
(h)          The rights under this Section 6.2 are superseded by the rights
described in Section 7.1 in the event that Executive becomes entitled to receive
payments described therein on account of a Change in Control (as defined in
Section 7.3) that occurs at least twenty-four (24) months after the Effective
Date.
 
6..3           Death or Disability.
 
(a)          If Executive’s employment is terminated by reason of Executive’s
death, Executive’s legal representatives shall receive the sum of following:
 
(i)           The Accrued Benefits; and
 
(ii)           immediate full vesting of the Replacement Awards and time-vested
equity incentive awards;
 
(iii)           the cash award described in Section 1(b) of Exhibit A, if not
previously paid; and
 
(iv)           payment of performance-vested equity incentive awards that have
been earned, prorated through the date of employment termination.
 
(b)          If Executive’s employment is terminated by reason of Executive’s
Disability, Executive shall receive the sum of the following:
 
(i)           The Accrued Benefits; and
 
(ii)           immediate full vesting of Replacement Awards and time-vested
equity incentive awards;
 
(iii)           the cash award described in Section 1(b) of Exhibit A, if not
previously paid; and
 
(iv)           payment of performance-vested equity incentive awards that have
been earned, prorated through the date of employment termination.
 
(c)          As used herein, “Disability” shall mean total disability as
determined pursuant to the BancorpSouth’s long term disability plan or, if no
such plan shall be in effect, as defined under section 22(e)(3) of the Code.
 
6.4           Cause. For purposes of this Agreement, the relationship of
Executive with the Company or an Affiliate (as hereinafter defined) will be
deemed to have been terminated for “Cause” if such termination is on account of
the Executive (A) having engaged in any act of misconduct or dishonesty that is
injurious to the Company or an Affiliate, (B) having engaged in acts of fraud,
embezzlement, theft, or any other crime of moral turpitude (without necessity of
formal criminal proceedings being initiated), (C) having willfully violated
material Company policy or procedure, (D) being suspended and/or temporarily
prohibited from participating in the conduct of the Company’s or an Affiliate’s
affairs by a notice served under section 8(e)(3) or (g)(1) of the Federal
Deposit Insurance Act (12 U.S.C. §§1818(e)(3) and (g)(1)) or other law or
regulation, or (E) having breached the restrictive covenants in Section 8 or 9.
The existence of Cause shall be determined in good faith by the Board of
Directors of the Company or the Compensation Committee. The Company shall have
sole discretion in making its determination that an event constituting Cause has
occurred; provided, however, that such determination must be made in a
 
 
 
5

--------------------------------------------------------------------------------

 
 
 reasonable and good faith manner. For purposes of this Agreement, an
“Affiliate” includes the Bank and any entity that is a parent or subsidiary
organization of the Company or the Bank.
 
6.5           Definition of Good Reason.  For purposes of this Agreement, “Good
Reason” means termination of employment by Executive for any of the reasons
described below, provided that such condition is not initiated by Executive or
with Executive’s consent. Good Reason is further conditioned on the Executive
providing written notice to BancorpSouth of his intent to terminate within 90
days of the date that the Good Reason condition is initiated and the Company,
the Bank or an Affiliate, as appropriate, does not materially cure such
condition within thirty (30) days after receiving such notice. The Executive’s
termination of employment shall be for “Good Reason” if based on any one of the
circumstances listed in this Section.
 
(a)          A material diminution in Executive’s Base Salary or target Bonus or
incentive compensation opportunity.
 
(b)          A material diminution in Executive's authority, duties, or
responsibilities.
 
(c)          A requirement that Executive report and be subject to the authority
of an officer or employee of the Company or an Affiliate rather than to the
Board of Directors of the Company.
 
(d) A relocation of Executive's principal place of employment by fifty (50)
miles or more.
 
(e) Any material breach of this Agreement by the Company or the Bank or the
failure of any successor to assume this Agreement on and after a Change of
Control.
 
6.6           Limitation of Payments. Notwithstanding anything in this Agreement
to the contrary, if Executive is a “disqualified individual” (as defined in
section 280G(c) of the Code) and the payments provided for in this Agreement,
together with any other payments or vesting of equity awards which Executive has
the right to receive on account of a “change in control” (defined for this
purpose in section 280G of the Code) would in the aggregate result in a
“parachute payment” (as defined in section 280G(b)(2) of the Code) to Executive,
the total amount of all such change in control payments shall be reduced by
BancorpSouth so that the aggregate payments to Executive do not constitute such
a parachute payment; provided, however, that such reduction shall not occur if
such the net payment to Employee after considering the effect of any applicable
excise tax under section 4999 of the Code is greater than the amount that
Executive would receive after application of the reduction described in this
Section. If Executive’s payments or benefits are delivered to a lesser extent in
accordance with this Section, then Executive’s aggregate benefits shall be
reduced in the following order (i) cash severance pay that is exempt from
section 409A, (ii) any other cash severance pay, (iv) continued health care
benefits, (iii) any restricted stock, (iv) any equity awards other than
restricted stock and stock options, and (v) stock options.  Unless BancorpSouth
and Executive otherwise agree in writing, any determination required under this
Section shall be made by an independent advisor designated by the Company and
reasonably acceptable to Executive (“Independent Advisor”), whose determination
shall be conclusive and binding upon Executive and the Company for all purposes.
For purposes of making the calculations required under this Section, the
Independent Advisor may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of sections 280G and 4999 of the
Code; provided that Independent Advisor shall assume that Executive pays all
taxes at the highest marginal rate. The Company and Executive shall furnish to
Independent Advisor such information and documents as Independent Advisor may
reasonably request in order to make a determination under this Section. The
Company shall bear all costs that the Independent Advisor may incur in
connection with any calculations contemplated by this Section.
 
6.7           Code Section 409A.
 
 
(a)          A payment of any amount or benefit hereunder that is (i) subject
to  section 409A of the Code, and (ii) to be made because of a termination of
employment shall not be made unless such termination is also a “separation from
service” within the meaning of  section 409A of the Code and the regulations
promulgated thereunder and, for purposes of any such provision of this
Agreement,
 
 
 
6

--------------------------------------------------------------------------------

 
 
references to a “termination,” “termination of employment,” “resignation” or
like terms shall mean “separation from service” within the meaning of  section
409A of the Code. Notwithstanding any provision of this Agreement to the
contrary, if at the time of Executive’s “separation from service” Executive is a
“specified employee” (as defined under  section 409A of the Code), then to the
extent that any amount to which Executive is entitled in connection with his
separation from service is subject to  section 409A of the Code, payments of
such amounts to which Executive would otherwise be entitled during the six (6)
month period following the separation from service will be accumulated and paid
in a lump sum on the earlier of (i) the first day of the seventh month after the
date of the separation from service, or (ii) the date of Executive’s death. This
paragraph shall apply only to the extent required to avoid Executive’s
incurrence of any additional tax or interest under section 409A or any
regulations or Treasury guidance promulgated thereunder.
 
(b)          Notwithstanding any provision of this Agreement to the contrary, to
the extent that any payment under the terms of this Agreement would constitute
an impermissible acceleration or deferral of payments under  section 409A of the
Code or any regulations or Treasury guidance promulgated thereunder, or under
the terms of any applicable plan, program, arrangement or policy of the
Employer, such payments shall be made no earlier or later than at such times
allowed under  section 409A of the Code or the terms of such plan, program,
arrangement or policy.
 
(c)          The installment payments described in Section 6.2(g), and any other
payment provided in this Agreement as an installment of payments or benefits, is
intended to constitute a separately identified “payment” for purposes of Treas.
Reg. § 1.409A-2(b)(2)(i).
 


7.          Obligations of the Company upon a Change in Control. The terms of
this Section 7 will apply to a Change in Control that occurs during the Term.
Following the expiration of this Agreement, for the period of Executive’s
employment with BancorpSouth beginning thereafter, Executive’s rights and
obligations on a Change in Control will be governed by the “Change in Control
Agreement” that is attached hereto as Exhibit B.
 
7.1           Payments upon a Change in Control. In the event that Executive’s
employment is terminated by BancorpSouth or its successor without Cause or by
Executive for Good Reason within one (1) year of the occurrence of a “Change in
Control” (as hereinafter defined), Executive shall receive the following,
provided that the Change in Control occurs at least twenty-four (24) months
after the Effective Date:
 
(a)          The Accrued Benefits.
 
(b)          A lump sum cash payment within thirty (30) days after the date of
termination in an amount equal to three (3) times the aggregate of the Base
Salary and the amount of Bonus, calculated as the “target” level of performance
in the Company’s executive incentive program, that are in effect at the time of
the Change in Control.
 
(c)          For a period of three (3) years following termination of
employment, Executive shall continue to participate in the health and welfare
benefit plans of BancorpSouth, to the extent post-employment participation is
permitted thereunder. Continued participation in BancorpSouth’s group health
benefit plans by Executive shall be subject to the restrictions of COBRA,
provided that Executive shall be permitted to continue coverage under COBRA at
the same cost that applies to similarly situated executive officers employed by
BancorpSouth. To the extent that Executive cannot participate in such benefit
plans, he shall receive a lump sum cash payment equal to the value of such
participation during the three-year period at the time the Accrued Benefits are
paid.
 
 
(d)          Immediate vesting of the Replacement Award and all time vested and
performance vested equity incentive awards.
 
(e)          The rights under this Section 7.1 are in lieu of and supersede any
rights of Executive may otherwise have under Section 6.2 in the event of a
Change in Control that commences
 
 
 
7

--------------------------------------------------------------------------------

 
 
twenty-four (24) months after the Effective Date. Prior thereto, Executive’s
rights upon a termination of employment following a Change in Control shall be
governed by Section 6.
 
7.2           Definition of Change in Control. Change in Control means a
transaction or circumstance in which any of the following has occurred:
 
(a)          the merger, acquisition or consolidation of the Company or the Bank
with any corporation in which such corporation immediately after such merger,
acquisition or consolidation owns more than 50% of the voting securities
(defined as any securities which vote generally in the election of its
directors) of the Company or the Bank, as applicable, outstanding immediately
prior thereto or more than 50% of the Company’s or the Bank's, as applicable,
total fair market value immediately prior thereto; or
 
(b)          the date that any person, or persons acting as a group, as
described in Treas. Reg. § 1.409A-3(i)(5) (a “Person”), other than a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or a corporation controlling the Company, or owned directly or indirectly by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company, becomes the "beneficial owner" (as defined in
Rule 13d-3 under the Securities and Exchange Act of 1934, as amended), directly
or indirectly, of securities of the Company representing more than 30% of the
total voting power represented by the Company's, then outstanding voting
securities (as defined above); or
 
(c)          the date that a majority of the members of the Board of Directors
of the Company is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board of Directors of the Company before the date of the appointment or
election; or
 
(d)          the date that any Person acquires (or has acquired within the
12-month period ending on such date) assets from the Company that have a gross
fair market value equal to 40% or more of the fair market value of the Company’s
total assets; provided, however, that any of the following acquisitions will be
excluded from such calculation:
 
(i)           an acquisition by a shareholder of the Company (immediately before
the acquisition) in exchange for or with respect to its stock;
 
(ii)           an acquisition by an entity 50% or more of the total value or
voting power of which is owned directly or indirectly by the Company;
 
(iii)           an acquisition by a Person that owns directly or indirectly 50%
or more of the total value or voting power of the outstanding stock of the
Company; or
 
(iv)           an acquisition by an entity 50% or more of the total value or
voting power of which is owned directly or indirectly by a Person described in
paragraph (iii) above.
 


8.          Non-solicitation.
 
8.1           Beginning on the Effective Date and for a period of two (2) years
after the date of termination of Executive’s employment with BancorpSouth or any
of its Affiliates for any reason other than termination or resignation elected
by Executive for Good Reason (the “Termination Date”), Executive will not,
directly or indirectly, for himself or for another, in any manner whatsoever,
procure, solicit, accept or aid another in the procurement, solicitation or
acceptance of financial services business (including without limitation,
solicitation of banking, insurance or securities products and services), and
other related products marketed by the Company or its Affiliates, or make
inquiries about any of those products from or to any person, firm, corporation
or association which was at the Termination Date, either doing business with the
Company or any of its Affiliates, in the Territory
 
 
 
8

--------------------------------------------------------------------------------

 
 
 (as hereinafter defined), or being actively solicited by the Company or any of
its Affiliates during the twelve (12) months prior to the Termination Date and
Executive directly or indirectly serviced or solicited such account or customer.
 
8.2           Beginning on the Effective Date and for a period of two (2) years
after the Termination Date, unless termination or resignation is elected by
Executive for Good Reason, Executive will not induce, attempt to induce,
solicit, encourage, contact or discuss employment with any other employee of
BancorpSouth or any of its Affiliates to terminate his or her employment with
BancorpSouth. Executive also agrees not to disclose the identity of any other
employee of the BancorpSouth to any other Competing Business (as hereinafter
defined) for purposes of recruiting or hiring away such employee. Executive
agrees not to hire any prospective employee for a Competing Business if
Executive knows or should have known that such prospect currently works for the
Company or its Affiliates.
 
8.3           Executive shall not, during the non-solicitation periods described
in Sections 8.1 and 8.2 above, use or disclose to any other person the names of
the Company’s or any of its Affiliate’s customers, clients and the nature of
their business with the Company or its Affiliates.
 
9.          Noncompetition; Confidential Information.
 
9.1           Executive hereby covenants and agrees with BancorpSouth that
beginning with the Effective Date and for a period of two (2) years after the
Termination Date, unless termination or resignation is elected by Executive for
Good Reason, (the “Noncompetition Period”), Executive will not directly or
indirectly, in any capacity whatsoever, for himself or for any other person,
firm, corporation, association or other entity, as a partner, stockholder or
otherwise, (i) operate, develop or own any interest (other than the ownership of
less than five percent (5%) of the equity securities of a publicly-traded
company) in, or be employed by or consult with, any business which has or
engages in activities in any county in any state in which the Company or any
Affiliate has an office or in any county in any state where Executive, at the
Termination Date or for twelve (12) months prior to the Termination Date,
performed services for the Company or drew customers (hereinafter, the
“Territory”) constituting or relating to the establishment, ownership,
management or operation of a bank or financial services company or other related
business (a “Competing Business”); (ii) compete with the Company or its
Affiliates in the operation or development of any Competing Business; (iii)
engage in any business as or act as a financial services professional (including
without limitation the profession of commercial banker), or provide consultation
or other such services concerning financial services, either on his own behalf
or on behalf of any other person, firm or corporation in the Territory; (iv)
call upon, communicate with an attempt to procure or otherwise attempt to
procure, service or maintain, any financial services account with any known
customer of the Company or its Affiliates; or (v) disclose at any time whether
during either the Noncompetition Period or during the period Executive is
employed by BancorpSouth or an Affiliate any confidential or secret information
concerning (A) the business, affairs or operations of the Company or its
Affiliates, or (B) any marketing, sales, advertising or other concepts or plans
of the Company or its Affiliates.
 
9.2           As used herein, “Confidential Information” means all technical
and  business information (including financial statements and related books and
records, personnel records, customer lists, arrangements with customers and
suppliers, manuals and reports) of BancorpSouth and its Affiliates which is of a
confidential and/or proprietary character and which is either developed by
Executive (alone or with others) or to which Executive has had access during his
employment. Executive shall, both during and after his employment with
BancorpSouth, protect and maintain the confidential and/or propriety character
of all Confidential Information. Executive shall not, during or after
termination of his employment, directly or indirectly, use (for himself or
another) or disclose any Confidential Information, for so long as it shall
remain proprietary or protectable as confidential, except as may be necessary
for the performance of his duties under this Agreement.
 
 
9.3           Executive specifically acknowledges that the restrictions of
Sections 8 and 9 as to time and manner of non-solicitation, non-competition and
non-disclosure or use of Confidential Information are reasonable and necessary
to protect the legitimate business interests of the Company.
 
 
 
9

--------------------------------------------------------------------------------

 
 
10.           Mutual Non-Disparagement. Executive agrees that, during the Term
and thereafter, Executive will not intentionally make any disparaging or
detrimental public comments about BancorpSouth, any of its officers, directors,
employees, Affiliates or agents nor will Executive authorize, encourage or
participate with anyone on Executive’s behalf to make such statements. In
consideration of the foregoing, BancorpSouth, any of its Affiliates and any of
their directors and senior officers will not intentionally make any disparaging
or detrimental public comments about Executive during the Term or thereafter.
Nothing in this Section shall preclude either party from fulfilling any duty or
obligation that he or it may have at law, from responding to any subpoena or
official inquiry from any court or government agency, including providing
truthful testimony, documents subpoenaed or requested or otherwise cooperating
in good faith with any proceeding or investigation, or, in the case of
Executive, from taking any reasonable actions to enforce his rights under this
Agreement.
 


11.          Notices. Any notice under this Agreement must be in writing and may
be given by certified or registered mail, postage prepaid, addressed to the
party or parties to be notified with return receipt requested, or by delivering
the notice in person. For purposes of notice, the address of Executive or any
administrator, executor or legal representative of Executive or his estate, as
the case may be, shall be the relevant address set forth below, or to such other
address as the recipient of such notice or communication will have specified to
the other party hereto in accordance with this Section:
 
If to BancorpSouth to:


BancorpSouth, Inc.
Senior Vice President, Human Resources
One Mississippi Plaza
Tupelo, MS 38801


With a copy to:


Waller Lansden Dortch & Davis llp
Attn: James B. Bristol
511 Union Street, Suite 2700
Nashville, TN 37219


If to Executive, to:


James D. Rollins III
________________________
________________________


 
With a copy to:
 
Skadden Arps Slate Meagher & Flom llp
Attn: Joseph M. Yaffe
525 University Avenue Suite 1100
Palo Alto, California  94301


 
Notice to Executive may be to the then-current address of Executive on the
records of BancorpSouth.
 
 
12.          Governing Law. This Agreement and the performance hereof will be
construed and governed in accordance with the internal laws of the State of
Mississippi, without regard to its choice of law principles.
 
13.          Entire Agreement. This Agreement contains the entire agreement of
the parties relating to the subject matter hereof, and supersedes any other
employment agreements or understandings, written or oral, between
 
 
 
10

--------------------------------------------------------------------------------

 
 
the parties. This Agreement may only be amended in writing signed by the
parties; provided, that no amendment to this Agreement shall be effective unless
authorized by resolution of the Boards of Directors of the Company and the Bank
and signed on behalf of each of the Company and the Bank by a duly authorized
officer of the Company and the Bank, respectively, other than Executive.
 
14.          Remedies, Modification and Separability. Executive and BancorpSouth
agree that Executive’s breach of Sections 8 and 9 of this Agreement will result
in irreparable harm to BancorpSouth, that no adequate remedy at law is
available, and that BancorpSouth shall be entitled to injunctive relief;
provided, however, nothing herein shall prevent BancorpSouth from pursuing any
other remedies at law or at equity available to it. Should a court of competent
jurisdiction declare any of the covenants set forth in Sections 8 or 9
unenforceable, the court shall be empowered to modify or reform such covenants
so as to provide relief reasonably necessary to protect the interests of
BancorpSouth and Executive and to award injunctive relief, or damages, or both,
to which BancorpSouth may be entitled. If any provision of this Agreement is
declared by a court of last resort to be invalid, BancorpSouth and Executive
agree that such declaration shall not affect the validity of the other
provisions of this Agreement. If any provision of this Agreement is capable to
two constructions, one of which would render the provision void and the other of
which would render the provision valid, then the provision shall have the
construction which renders it valid.
 
15.          Preservation of Business; Fiduciary Responsibility. Executive shall
use his best efforts to preserve the business and organization of BancorpSouth,
to keep available to BancorpSouth the services of its present employees and to
preserve the business relations of BancorpSouth with suppliers, distributors,
customers and others. Executive shall not commit any act which would injure
BancorpSouth. Executive shall observe and fulfill proper standards of fiduciary
responsibility attendant upon his office.
 
16.          Successors; Binding Agreement. This Agreement is personal to
Executive and without the prior written consent of the Company and the Bank
shall not be assignable by Executive other than by will or the laws of descent
and distribution. This Agreement shall inure to the benefit of and be
enforceable by Executive’s legal representatives and heirs. This Agreement shall
inure to the benefit of and be binding upon each of the Company and Bank and
their respective successors and assigns. BancorpSouth shall require any
corporation, entity, individual or other person who is the successor (whether
direct or indirect, by purchase, merger, consolidation, reorganization, or
otherwise) to all or substantially all of the business or assets of the Company
or the Bank to expressly assume and agree to perform, by a written agreement in
form and substance satisfactory to Executive, all of the obligations of
BancorpSouth under this Agreement. As used in this Agreement, the terms
“Company,” “Bank” and “BancorpSouth” shall mean the Company, the Bank and
BancorpSouth as defined herein and any successor to their respective business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, written agreement, or otherwise.
 
17.          Waiver of Breach. The waiver by BancorpSouth of a breach of any
provision of this Agreement by Executive shall not operate or be construed as a
waiver by BancorpSouth of any subsequent breach of Executive.
 
18.          Headings. The section headings in this Agreement are for
convenience of reference and shall not be used in the interpretation or
construction of this Agreement.
 
19.          Attorneys’ Fees. In the event BancorpSouth or Executive breaches
any term or provision of this Agreement and the other party employs an attorney
or attorneys to enforce the terms of this Agreement, then the breaching or
defaulting party agrees to pay the other party the reasonable attorneys’ fees
and costs incurred to enforce this Agreement.
 
20.          Counterparts. This Agreement may be executed in multiple
counterparts each of which shall be deemed an original and all of which shall
constitute one instrument.
 
[Signature Page Follows]
 




 
11

--------------------------------------------------------------------------------

 
 


SIGNATURE PAGE TO EXECUTIVE EMPLOYMENT AGREEMENT
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
BANCORPSOUTH, INC.






By:
/s/ Aubrey B. Patterson
 



 
Title:    Chairman & CEO





 
BANCORPSOUTH BANK







By:
/s/ Aubrey B. Patterson
 



 
Title:    Chairman & CEO



 
EXECUTIVE







 /s/ James D. Rollins III
 

 
James D. Rollins III





 
12

--------------------------------------------------------------------------------

 


EXHIBIT A


Executive shall receive the following payments and awards as described in the
Agreement. All equity-based awards shall be provided under and pursuant to the
terms of the BancorpSouth, Inc. Long-Term Incentive Plan and reflected in
separate award agreements.


1.  
Cash Awards. The following cash awards will be earned by Executive, provided he
remains employed on the date the award is payable hereunder, provided that the
payment described in subsection (a) shall be reduced dollar for dollar by the
amount of any discretionary bonus that Executive receives for service performed
for his employer during the 2012 calendar year:



a.  
$470,000 payable on the Effective Date of this Agreement.



b.  
$220,000 payable on March 1, 2013.



c.  
$700,000 payable within five (5) business days of the later of the date that the
Company files its annual report on Form 10-K for the year ending December 31,
2013 and the date that the Compensation Committee certifies the payments due
under the BancorpSouth, Inc. Executive Performance Incentive Plan, as a cash
incentive payment described in Section 4.2 of this Agreement; provided, however,
that this payment shall be reduced dollar for dollar by any Bonus that is earned
by Executive for the fiscal year ending December 31, 2013 under the
BancorpSouth, Inc. Executive Performance Incentive Plan.



2.  
Equity-based Awards. For the fiscal year ending December 31, 2013, Executive’s
equity-based award described in Section 4.3 of this Agreement shall be as
follows:



a.  
$315,000 in the form of Restricted Stock on the Effective Date, the number of
whole shares to be calculated with respect to the market value of the Company’s
common stock at the close of trading on the date of the award, subject to
forfeiture until fully vested on the fifth anniversary of the Effective Date.



b.  
$315,000 in the form of Nonqualified Stock Options, the number of whole shares
underlying such options to be calculated with respect to the market value of the
Company’s common stock at the close of trading on the date of the award (using
Black-Scholes or a similar methodology for this calculation in use by the
Company at the time of the award), subject to forfeiture until vested in
one-third increments on each anniversary of the grant date. The grant date shall
be the date of the Compensation Committee’s regularly scheduled meeting in
January 2013.



3.  
Replacement Award. The Replacement Award described in Section 4.4 shall be an
award of Restricted Stock issued on the Effective Date, with a number of whole
shares of the Company’s common stock equivalent to $1,154,076, based on the
market value of the Company’s common stock on the date of the award, subject to
forfeiture until fully vested on January 1, 2015.


 
 
13

--------------------------------------------------------------------------------

 
 
EXHIBIT B


Change in Control Agreement
 
 
 
 
 
 
 
 
 
14

--------------------------------------------------------------------------------


 